DETAILED ACTION
Examiner acknowledges receipt of the reply 12/2/2021, in response to the non-final office action mailed 9/2/2021.
Claims 10-31, 34, 35, 43-46, and 48-55 are pending.  Claim 47 has been canceled. Claim 55 is newly added.
Claims 10-26, 28-31, 34, 35, 43-46, 48, 49, and 51-54 are rejoined herein for the reasons set forth below.
Claims 10-31, 34, 35, 43-46, and 48-55 are being examined on the merits in this office action.

Upon further consideration of the claim scope and applicant’s arguments filed 12/2/2021, another non-final office action is deemed to be warranted.  This office action is a second non-final office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections-withdrawn
The objection of claims 27 and 50 is withdrawn in view the amendment filed 12/02/2021.


Improper Markush- withdrawn
The rejection of claim 27 is withdrawn.  Upon further consideration of the claims and with regard to applicant’s arguments filed 12/2/2021, the Markush rejection is deemed to have been improper on the part of the examiner.  As set forth below and with respect to applicant’s arguments, the Markush group of original claim 27 recited specific peptide species of issued SEQ ID NO:50.

Response to Arguments
Applicant’s arguments filed 12/2/2021, with respect to the above rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 
Upon further consideration of the claims, claim scope, rejoinder of the restricted groups, and applicant’s arguments filed 12/2/2021, new ground of rejections are made herein.  An action on the merits is set forth herein.

Priority
Examiner acknowledges applicant’s arguments in the reply filed 12/2/2021.  Instant claim 27 recites SEQ ID NOs: 68-79 which is entitled to priority of PCT/US2016/058008, filed 10/21/2016.  New claim 55 recite SEQ ID NOs: 1-49 is entitled to priority of provisional Appl. 62/246652, filed 10/27/2015.




Objection of Priority-  New objection
Examiner expressly notes that the following objection is made following discussions with other examiners, SPE, and a Technology Center (TC) 1600 Training Quality Assurance Specialist (TQAS).

Examiner acknowledges that the instant application was filed as a divisional application of Appl. 15/759911, issued as U.S Pat. No. 10,793,615.  See ADS and filing receipt.  The genus peptide formula of SEQ ID NO:50 issued in the parent application.
In parent application 15/759911, applicant elected Group I (SEQ ID NO:50) and a peptide of SEQ ID NO: 29 as the representative species (reply filed 11/18/2019).  The elected species was found to be allowable and all species were rejoined in the notice of allowances mailed 5/29/2020, 8/14/2020 and 8/19/2020.     
In the notice of allowances mailed 5/29/2020 and 8/14/2021, and corrected notice of allowance mailed 8/19/2020, Examiner included the following statement:

Because all the species have been rejoined for prosecution, the restriction requirement between species as set forth in the Office action mailed on 9/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01


Examiner specifically draws applicant’s attention to the statement with respect to the section stating that provisions of 35 U.S.C. §121 are no longer applicable once the species restriction is withdrawn. The §121 safe harbor provisions are no longer available to applicant.
Applicant states the following in the reply filed 12/2/2021 at p. 11:

    PNG
    media_image1.png
    52
    625
    media_image1.png
    Greyscale

Thus, instant claims 27 and 55 recite peptide species of the issued genus SEQ ID NO:50.  Accordingly, Applicants filing of the instant application as a CON is inappropriate and is objected to.
The instant application should be appropriately filed as a CON not as a DIV.  Any overlap regarding the instant claims (e.g., species of SEQ ID NO:50) and the issued parent claims (genus of SEQ ID NO:50) requires that the instant application be designated as a CON.

Examiner comment 
Examiner has further reviewed the specification and SEQ ID NOs: 50-54 and 80.  SEQ ID NO: 50 was allowed in parent Appl. 15/759911, issued as U.S Pat. No. 10,793,615.  
SEQ ID NO: 50 is a peptide formula that is deemed to be a genus that encompasses peptide formulas of SEQ ID NOs: 51-54 and 80.  More specifically, SEQ 

Election/Restrictions
The restriction mailed 5/17/2021 is withdrawn herein.  Groups I-VI and VIII-XI are rejoined herein.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections- new objection
Claims 10, 11, 14-16, 18-20, 22-24, 26, 27, 29, 34, 35, 43, 44, 49, and 50-55 are objected to because of the following informalities:  
Claim 10 should be amended to recite “X10 is Lys conjugated to a C16, [[or]] C18, or C20 fatty diacid, or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, [[or]] , or C20 fatty diacid”.  The claim recites the term “or” multiple times for the X10 position.  Claim 10 should further be amended to recite “X27 is L-Met sulfone or Leu 30 is Lys conjugated … is Ala, or absent”.  Please note that all other naturally occurring peptides in the claim are recited in the three letter amino acid code, not the full-length name of the amino acid.  
Claim 11 should be amended to recite “pAF conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
Claim 14 should be amended to recite “X12 is Lys conjugated to a C16, [[or]] C18, or C20 fatty diacid, or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16 or C18 fatty diacid”.  Claim 14 should further be amended to recite “X27 is L-Met sulfone or Leu 
Claim 15 should be amended to recite “Lys conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
Claim 16 should be amended to recite “pAF conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
Claim 18 should be amended to recite “X20 is Lys conjugated to a C16… fatty diacid, or p-aminomethyl-L-phenylalanine (pAF)”. The claim recites the term “or” three times for the X20 position.  Claim 18 should further be amended to recite “X27 is L-Met sulfone or Leu 
Claim 19 should be amended to recite “Lys conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
Claim 20 should be amended to recite “pAF conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
21 is Lys conjugated to a C16… fatty diacid, or p-aminomethyl-L-phenylalanine (pAF)”. Claim 22 should further be amended to recite “X27 is L-Met sulfone or Leu 
Claim 23 should be amended to recite “Lys conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
Claim 24 should be amended to recite “pAF conjugated to a C16, [[or]] C18, or C20 fatty diacid”.
Claim 26 should be amended to recite:X21 is Asp, [[or]] Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid, or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid; 
X24 is Gln or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid; 
X25 is Trp or alpha-Methyl-L-Tryptophan (alpha-MW); 
X27 is L-Met sulphone or Leu 
X28 is Asp, [[or]] alpha-Methyl-L-Aspartic acid (alpha-MD), or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid; and[[,]]
 with the proviso that one of X20, X21, or X28 is conjugated to the C16, C17, C18, C19, or C20 fatty diacid.
Please note that the proviso clause should be recited on a line that is separate from that of the X28 variable position.
Claim 27 should be amended to recite “SEQ ID NO: X” instead of “SEQ ID NO. X”.  Compare independent claims 10, 14, 18, 22, and 26 which recite “SEQ ID NO: X” vs claim 27.
to the patient in need thereof an effective amount of [[any]] one or more of the peptides”.  Please note there appears to be an extra space in the phrase “disorder  comprising”.
Claim 34 should be amended to recite “comprising administering to the patient in need thereof”.  Claims 34 and 35 recite the composition of claim 27.  Claim 27 recites peptides, not a composition.  Claim 28 does however recite a composition.
Claims 34 and 35 should be amended to recite either for proper claim dependency:
the peptide 
the composition of claim 28 [[27]]
Claim 43 should be amended to recite “patient or individual comprising[[:]] administering to the patient or individual in need thereof”.  
Claim 43 and dependent claims 44-46 recite “the composition of claim 27”.  Claim 27 recites peptides, not a composition.  Claim 28 does however recite a composition.
Claim 43 should be amended to recite either for proper claim dependency:
the peptide 
the composition of claim 28 [[27]]
Claims 44 and 49 should be amended to delete the term “insulin levemir”.  Levemir is the tradename of insulin detemir by the company Novo Nordisk.  Thus, the same form of insulin is recited twice in the claim. 
: X” instead of “SEQ ID NO. X”.  Compare independent claims 10, 14, 18, 22, and 26 which recite “SEQ ID NO: X” vs claims 50-55.
Claim 54 should be amended to recite “comprising SEQ ID NO:77 .
Appropriate correction is required.

Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-26, 28, 34, 35, 43-46, 48 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection.

Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted element is: a complete definition of residue position X30 of SEQ ID NO:54.
Claim 22 recites:
X30 is Lys conjugated to gamma-Glu when X27 is Leu and X28 is Ala
This claim limitation only partially defines the X30 residue.  Specifically, when X27 = Leu and X28 = Ala, then X30 = Lys.  
However, claim 22 recites that X27 can be L-Met sulphone OR Leucine.  Position X28 can be Ala, Asp, or Lys.  Thus, the scope of the claimed peptides included where X27 is NOT Leu, and X28 is NOT Ala it is deemed to be indefinite.  It is these instances where the identity of the X30 residue is unknown.  This renders the metes and bounds of the claims indefinite.
Applicant should amend claim 1 to fully define the X30 residue.  Examiner notes that per the sequence listing filed 8/26/2020 the X30 residue of SEQ ID NO:54 may be absent.      
Regarding claim 26, the metes and bounds of the claim are deemed to be indefinite.  Independent claim 26 is drawn to a peptide comprising the formula of SEQ 
X21 is Asp or Lys conjugated to a C16, C17, C18, C19, or C20 fatty diacid or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid; 
X28 is Asp or alpha-Methyl-L-Aspartic acid (alpha-MD) or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16, C17, C18, C19, or C20 fatty diacid; 
Examiner recommends that applicant amend the claim to remove alternative claim language, e.g., only recite a single instance of the word “or” as it pertains to each residue position within the peptide sequence of SEQ ID NO:80.

Claim 28 recites a composition comprising one or more peptides of claim 10 and a pharmaceutically acceptable carrier and/or pharmaceutically acceptable salt.  The metes and bounds of claim 28 are deemed to be indefinite because of alternative claim interpretation.  It is unclear from the claim if the pharmaceutically acceptable salts is a salt of the claimed peptide or is a pharmaceutically acceptable salt of the carrier.  The claim should be amended to clarify the intended scope of the claim.  
Examiner believes that examiner intends for this claim scope to be: a composition comprising one or more peptides of claim 1, or a pharmaceutically acceptable salt thereof, and a pharmaceutically acceptable carrier. 
Claims 34 and 35 recite the limitation "the composition of claim 27".  There is insufficient antecedent basis for this limitation in the claim. Claim 34 should be amended peptide 
Claim 43-46 recite the limitation "the composition of claim 27".  There is insufficient antecedent basis for this limitation in the claim. Claim 43 should be amended to depend from claim 28 for proper claim dependency.  Alternatively, claim 43 could be amended to recite “the peptide 

Claim 48 (and dependent claim 49) recites a composition comprising one or more peptides of claim 10, an insulin or insulin analog, and a pharmaceutically acceptable carrier and/or pharmaceutically acceptable salt.  The metes and bounds of claim 48 are deemed to be indefinite because of alternative claim interpretation.  It is unclear from the claim if the pharmaceutically acceptable salt is a salt of the claimed peptide, insulin or insulin analog, or is a pharmaceutically acceptable salt of the carrier.  The claim should be amended to clarify the intended scope of the claim.  
Examiner further notes that instant claim 48 could further be interpreted as follows:
a composition comprising three components: one or more peptides of claim 1; insulin or insulin analog; AND the carrier; 
a composition comprising two components:
one or peptides of claim 1; AND the carrier
insulin or insulin analog; AND the carrier
Claim clarification is required. 


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 30, 34, 35, and 43-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for diabetes and obesity, does not reasonably provide enablement for all forms of metabolic diseases or disorders.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  This is a new rejection.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
Breadth of claims.  Claims 29 and 30 are directed to a composition comprising one or more peptides of claim 10 and a pharmaceutically acceptable carrier and/or pharmaceutically acceptable salt.  Claim 10 recites peptides of SEQ ID NO:51.
Claims 34 and 35 are directed to a method for treating a patient for a metabolic disease or disorder comprising administering the patient an effective amount of the composition of claim 27 to treat the metabolic disease or disorder in the patient.  

Please refer to the separate 112b rejection.  Claims 34 and 43 recite “the composition of claim 27”.   However, claim 27 does not recite a composition, but instead recites peptides of SEQ ID NOs:68-79.  If applicant intended for this claim scope to refer to the composition of claim 28.  Claim 28 compositions comprising peptides of claim 10 (peptides of SEQ ID NO:51).
a) Scope of the peptides.  The claimed peptides are co-agonists of the glucagon (GCG) receptor and the glucagon-like protein 1 (GLP-1) receptor (specification at p. 4, ll. 30-31). 
(b) Scope of the diseases covered.  The specification does not expressly define metabolic disease or disorder.  The specification states the metabolic disorders can include obesity, metabolic syndrome or syndrome X, type II diabetes, complications of diabetes, hypertension, dyslipidemias, cardiovascular disease, gallstones, osteoarthritis, and certain types of cancer (p. 39, ll. 16-19).  
(2)  The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
(3) Direction or Guidance:  That provided is very limited.  The specification provides routes of administration and various forms of compositions comprising the claimed peptides (pp. 46-47).  Example 1 teaches synthesis of peptides in table 1 (SEQ ID NOs: 1-49 and 68-79).  Example 2 teaches the results of glucagon and GLP-1 receptor binding assays.  Example 3 teaches a decrease in body weight and a decrease in blood glucose levels in diet-induced obese mice.
There is no actual treatment of any other disorder provided in the examples. Thus, there is no specific direction or guidance regarding a regimen or dosage effective to specifically treat all of the diseases that fall within the instant claim scope.
Examiner explicitly notes that the specification does not provide any guidance regarding a treatment of nonalcoholic fatty liver disease (NAFLD) or nonalcoholic steatohepatitis (NASH) (e.g., specific peptides, dosage amounts, or treatment regimen).
(4) State of the Prior Art:  
Metabolic disease (Encyclopedia Britannica, accessed 2/12/2020 at URL: britannica.com/science/metabolic-disease; pp. 1-17 (2019)- cited in IDS filed 10/8/2021) defines a metabolic disease as any of the diseases or disorders that disrupt normal metabolism, the process of converting food to energy on a cellular level. Thousands of enzymes participating in numerous interdependent metabolic pathways carry out this process (p. 1). Metabolic diseases affect the ability of the cell to perform critical biochemical reactions that involve the processing or transport of proteins (amino acids), carbohydrates (sugars and starches), or lipids (fatty acids).  Id.  Metabolic diseases are Id.  
Food is broken down in a series of steps by cellular enzymes (proteins that catalyze the conversion of compounds called substrates) into products with a different biochemical structure. These products then become the substrate for the next enzyme in a metabolic pathway (p. 2).  If an enzyme is missing or has diminished activity, the pathway becomes blocked, and the formation of the final product is deficient, resulting in disease.  Id.  Low activity of an enzyme may result in the subsequent accumulation of the enzyme’s substrate, which may be toxic at high levels. In addition, minor metabolic pathways that usually lie dormant may be activated when a substrate accumulates, possibly forming atypical, potentially toxic products. Each cell in the body contains thousands of metabolic pathways.  Id.  
Metabolic disorders can include, but are not limited to, disorders of amino acid metabolism, urea cycle defects, amino acid transport disorders, organic acidemias, disorders of carbohydrate metabolism, disorders of lipid metabolism, mitochondrial disorders, lysosomal storage disorders, peroxisomal disorders, purine and pyrimidine disorders, porphyrias (pp. 5-16). 
Cornier et al. (Endo. Rev. 29:777-822 (2008) cited in IDS filed 10/8/2021) is a review article discussing metabolic syndrome.  Metabolic syndrome (MetS) is a clustering of components that reflect over-nutrition, sedentary lifestyles, and resultant not a single disease.  Id.  Treatment of MetS involves lifestyle modification (diet, exercise) and treatment for underlying/associated conditions, e.g., diabetes, weight loss, high blood pressure, dyslipidemia, (pp. 797-803).
 (6) Skill of those in the art:   
The relative skill of those in the art is high.
(7) The quantity of experimentation needed: Owing especially to factors 1-6 the quantity is expected to be high. 
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is a new rejection.
Claim 16 depends from claim 14. 
Claim 14 recites a peptide of the formula of SEQ ID NO: 52 wherein X12 is Lys conjugated to a C16 or C18 or C20 fatty diacid or p-aminomethyl-L-phenylalanine (pAF) conjugated to a C16 or C18 fatty diacid. 
Claim 16 recites: the peptide of claim 14, wherein the peptide comprises at X12 the pAF conjugated to a C16 or C18 or C20 fatty diacid.  
Claim 14 is limited to a fatty diacid of C16 or C18 whereas dependent claim 16 recites a C16 or C18 or C20 fatty diacid. Dependent claim 16 is deemed to be broader in scope than independent claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 27 and 50-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,793,615 (hereinafter the ‘615 patent). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. This is a new rejection.
Examiner acknowledges that the instant application was filed as a divisional application of the ‘615 patent.  Examiner refers applicant to the discussion above stating that instant claims 27 and 50-55 recite species of the genus of SEQ ID NO:50 which issued in the ‘615 patent. The election of species requirement was withdrawn in the notice of allowances in the ‘615 patent.  Therefore, applicants do not have a §121 safe harbor and an ODP rejection over the parent ‘615 patent is valid.  Examiner further 

    PNG
    media_image1.png
    52
    625
    media_image1.png
    Greyscale

Claims 1-9 of the ‘615 patent are drawn to a peptide of SEQ ID NO:50.  Claims 2 and 3 of the ‘615 patent recite that the fatty diacid comprises a C14-C20 fatty diacid conjugated to Lys or pAF via a gamma-Glu, gamma-Glu linker.  Claims 5-9 of the ‘615 patent recite that amino acid position X10, X12, X20, x21, or X24 is conjugated to the fatty acid. Claim 10 of the ‘615 patent recite a composition comprising a peptide of claim 1 and a pharmaceutically acceptable carrier.  Claims 11 and 12 of the ‘615 patent recite a composition comprising a peptide of claim 1, insulin or insulin analog, and a pharmaceutically acceptable carrier.  Claims 13 and 14 of the ‘615 patent recite a method for treating a patient for a metabolic disease or disorder comprising administering to a patient in need thereof an effective amount of one or more of the peptides of claim 1 to treat the metabolic disease or disorder in the patient wherein, the metabolic disease or disorder comprises diabetes, nonalcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), or obesity.  Claims 15-7 of the ‘615 patent recite a method for treating a metabolic disease or disorder in a patient comprising administering to the patient in need thereof an effective amount of one or more of the peptides of claim 1 and administering to the patient in need thereof an effective amount of a composition comprising an insulin or insulin analog to treat the metabolic disease or disorder in the patient, wherein the metabolic disease or disorder comprises diabetes, nonalcoholic fatty liver disease (NAFLD), non-alcoholic steatohepatitis (NASH), or obesity.


Examiner expressly notes that SEQ ID NOs: 51-54 and 80 comprise peptide formulas that are sub-genera of the broader/genus peptide formula of SEQ ID NO:50 (issued in the ‘615 patent).  However, claims 10-26, 28-31, 34, 35, 43-46, 48, and 49 were not included in the ODP rejection because these claims correlate with groups [as opposed to species] that were not rejoined in the parent ‘615 patent.  

Examiner comment 
The closest prior art to the instant claims is Bianchi et al. (WO 2010/096052- cited in the IDS filed 10/08/2021).  Bianchi et al. teach Peptide analogs of oxyntomodulin (OXM, glucagon-37), which have been modified to be resistant to cleavage and inactivation by dipeptidyl peptidase IV (DPP-IV) and to increase in vivo half-life of the peptide analog while enabling the peptide analog to act as a dual GLP-1/glucagon receptor (GCGR) agonist (abstract).  SEQ ID NO:106 of Bianchi is HX1QGTFTSDYSX2YLDX3X4X5AX6DFVQWLX7NTK (SEQ ID NO: 106), wherein X1 is a D-serine, or α-aminoisobutyric acid (aib); X2 is Lys (K); X3 is Glu (E); X4 is an arginine (R); X5 is alanine (A) residue; X6 is Gln (Q) or Lys (K); and X7 is a methionine (M), norleucine (Nle), methionine sulfoxide (m), or O-methyl-L-homoserine (o) residue.  Positions 25-30 of Bianchi et al are WLX7NTK. 
The instant claims are drawn to species of SEQ ID NO:50 and peptide formulas SEQ ID NOs: 51-54 and 80.  As noted above, SEQ ID NOs: 51-54 and 80 comprise 
The instant peptides are distinguishable from the peptide of SEQ ID NO:106 of Bianchi at positions 27 and 28.  These the claims further recite that one of positions X10, X12, X20, X21, X24, or X28 is conjugated to a fatty diacid.
Claims 12, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Claims 10-31, 34, 35, 43-46, and 48-55 are pending.  
Claims 16, 18-30, 34, 35, 43-46, and 48-55 are rejected.  
Claims 10-15, 17, and 31 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654